Title: To Thomas Jefferson from Robert Gilmor and Samuel Sterett, 29 August 1793
From: Gilmor, Robert,Sterett, Samuel
To: Jefferson, Thomas



Sir
Baltimore 29. August 1793

We received Your letter of the 22d. inst. and took the earliest opportunity of communicating it to the Agent of the two Ships destined for France. He assures us that it is not designed to load Merchandize of any sort or description on board of them, nor do we solicit protection for any thing, except the Vessels, the Passengers and what may be properly called their Baggage. If more is found on board, it will, with the Ship and Passengers, be subject to the treatment which the Law of Nations permits. Motives of pity and humanity alone have induced us to interfere in this Business. The situation of the proposed Passengers is truly deplorable and the greater part of the little Baggage we are solicitous to protect to them is perhaps the fruit of the bounty and generosity of our own Citizens. If the British Minister cannot grant an absolute protection, we are authorized to say a recommendatory letter of the Nature he proposed, will be thankfully received. It would be an agreeable circumstance if the Resident from the United Netherlands and the Spanish Commissioners would grant similar letters or passports. With great respect we have the honor to be Sir, Your humb. Servts.

Robt GilmorSamuel Sterett

